DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on 12/06/2021.
Claims 1,3-8,10-16 and 18-20 are pending in the instant application.
Claims 1, 3, 8, 10, 16 & 20 are amended.
Claims 2, 9 & 17 are cancelled.

Response to Arguments
Applicant's remarks filed 12/06/2021, pages 8-10, regarding the rejection of claims 1, and similarly claims 8 & 16 under 35 USC 103 have been fully considered, but they are not persuasive.

The Examiner respectfully disagrees and directs attention to the rejection below. In Sections 7.3.4.1 and 8.5.2.12, Bross teaches of collocated_from_l0_flag that reads on as the syntax element that specifies a reference picture list for derivation of a collocated picture for derivation of the TMVP candidate, refIdxCol that reads as the syntax element that specifies a reference index of the collocated picture, and listCol as being a reference list identifier with LN being the value of collocated_from_l0_flag that reads as the syntax element that specifies a reference picture list for derivation of a motion vector candidate for derivation of the TMVP candidate. Therefore the combination of He and Bross teach or suggest claims 1, 8 & 16.
Therefore the rejection of claims 1, 8 & 16 under 35 USC 103 is maintained.

Applicant's remarks filed 12/06/2021, page 10, regarding the rejection of claims 3-7, 10-15 & 18-19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees because the combination of He and Bross teach or suggest claims 1 & 16 and the combination of He, Bross, and Budagavi teach or suggest independent claim 8 as outlined below. Thus, claims 3-7, 10-15 & 18-19 are also rejected for the similar reasons as outlined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for coding,” “means for deriving,” “means for generating,” and “means for predicting,” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 16, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1) (hereinafter He) in view of Bross et al.; "Versatile Video Coding (Draft 4)," 13. JVET MEETING; 20190109 - 20190118; MARRAKECH; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), no. JVET-M1001 17 March 2019 (2019-03-17) (hereinafter Bross).

Regarding claim 1, He discloses a method of coding video data [Abstract, video coding techniques], the method comprising:
coding, by a video coder and via a coded video bitstream, a plurality of syntax elements that specify parameters of a temporal motion vector prediction (TMVP) candidate derivation process [Paragraph [0073]-[0074] & [0162], Fig. 9, Encoder bitstream includes slice headers in NAL units, wherein collocated picture for TMVP is signaled in slice header using two syntax elements];
coding, by the video coder, the plurality of syntax elements via the coded video bitstream [Paragraph [0073]-[0074] & [0162], Fig. 9, Encoder bitstream includes slice headers with two syntax elements, indicating reference picture list and reference index of collocated picture]; and
deriving, by the video coder and based on parameters specified by the plurality of syntax elements, a TMVP candidate for a current block of a current picture of video data [Paragraph [0162], [0180] & [0186]-[0187], Derived block vectors invoked from TMVP process, using reference list and reference index, are added as a new merge candidate to the list];
generating, for the current block, a list of motion vector candidates, the list including the derived TMVP candidate [Paragraph [0161]-[0162], [0180] & [0186]-[0187], Derived block vectors invoked from TMVP process, using reference list and reference index, are added as a new merge candidate to the list]; and
predicting, based on the list of motion vector candidates, the current block [Paragraph [0161]-[0162], [0180], [0186]-[0187] & [0214]-[0219], Selecting one merge mode prediction unit from candidate list as the best coding mode for that PU].
However, He does not explicitly disclose coding, by a video coder and via a coded video bitstream, a syntax element that explicitly specifies whether the coded video bitstream includes a plurality of syntax elements that specify parameters of a temporal motion vector prediction (TMVP) candidate derivation process, wherein the syntax element is a binary flag, and wherein the plurality of syntax elements that specify the parameters of the TMVP candidate derivation process comprise: a syntax element that specifies a reference picture list for derivation of a collocated picture for derivation of the TMVP candidate; a syntax element that specifies a reference index of the collocated picture; and a syntax element that specifies a reference picture list for derivation of a motion vector candidate for derivation of the TMVP candidate; and where the syntax element explicitly specifies that the coded video bitstream includes the plurality of syntax elements.
Bross teaches of coding, by a video coder and via a coded video bitstream, a syntax element that explicitly specifies whether the coded video bitstream includes a plurality of syntax elements that specify parameters of a temporal motion vector prediction (TMVP) candidate derivation process, wherein the syntax element is a binary flag [Section 7.3.4.1, tile_group_type, as syntax element, specifying TMVP parameters of tile_group_temporal_mvp _enabled_flag and collocated_from_l0_flag, are included in the bitstream], and wherein the plurality of syntax elements that specify the parameters of the TMVP candidate derivation process comprise: a syntax element that specifies a reference picture list for derivation of a [Section 7.3.4.1, TMVP parameters of collocated_from_l0_flag as col_pic_list_idx, specifying reference picture list l0]; a syntax element that specifies a reference index of the collocated picture [Section 8.5.2.12, refIdxCol as col_pic_ref_idx, set to refIdxLNCol[xColCb][yColCb], with N being the value of collocated_from_l0_flag]; and a syntax element that specifies a reference picture list for derivation of a motion vector candidate for derivation of the TMVP candidate [Section 8.5.2.12, listCol as col_source_mvp_list_idx, being a reference list identifier with LN being the value of collocated_from_l0_flag]; and where the syntax element explicitly specifies that the coded video bitstream includes the plurality of syntax elements [Sections 5.10, 7.3.2.1 & 8.4.5.2, sps_temporal_mvp_enabled_flag, as binary flag syntax element, specifying TMVP parameters of a) tile_group_temporal_mvp_enabled_flag and b) sps_sbtmvp_enabled_flag].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by He to specify the coding type of the tile group of Yu above, to give indication to the decoder of the presence of further syntax elements in the bitstream required in decoding pictures and saving on bandwidth and complexity in the event unnecessary syntax elements are not included in the bitstream (Bross, Pgs. 72-74). 

Regarding claim 3, He and Bross disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Bross teaches wherein:
[Section 7.3.4.1, TMVP parameters of sps_temporal_mvp_enabled_flag as temporal_mvp_asigned_flag];
the syntax element that specifies the reference picture list for derivation of the collocated picture for derivation of the TMVP candidate comprises a col_pic_list_idx syntax element [Section 7.3.4.1, TMVP parameters of collocated_from_l0_flag as col_pic_list_idx, specifying reference picture list l0];
the syntax element that specifies the reference index of the collocated picture comprises a col_pic_ref_idx syntax element [Section 8.5.2.12, refIdxCol as col_pic_ref_idx, set to refIdxLNCol[xColCb][yColCb], with N being the value of collocated_from_l0_flag]; and
the syntax element that specifies the reference picture list for derivation of the motion vector candidate for derivation of the TMVP candidate comprises a col_source_mvp_list_idx syntax element [Section 8.5.2.12, listCol as col_source_mvp_list_idx, being a reference list identifier with LN being the value of collocated_from_l0_flag].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by He to specify the coding type of the tile group of Yu above, to give indication to the decoder of the presence of further syntax elements in the bitstream required in decoding pictures and saving on bandwidth and complexity in the event unnecessary syntax elements are not included in the bitstream (Bross, Pgs. 72-74). 

Regarding claim 4, He and Bross disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, He discloses wherein coding the plurality of syntax elements comprises coding the plurality of syntax elements in a slice header syntax structure of the coded video bitstream [Paragraph [0073]-[0074] & [0162], Fig. 9, Encoder bitstream includes slice headers in NAL units, wherein collocated picture for TMVP is signaled in slice header using two syntax elements].

Regarding claim 6, He and Bross disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, He discloses wherein the video coder comprises a video decoder, and wherein coding comprises decoding [Paragraph [0048]-[0054], Figs. 1-2, Encoder 100 includes reference picture store 164 as decoded picture buffer from inverse quantization/transformation 110-112, and Decoder 200 decoding video bitstream 202].

Regarding claim 7, He and Bross disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, He discloses wherein the video coder comprises a video encoder, and wherein coding comprises encoding [Paragraph [0048]-[0054], Fig. 1, Encoder 100 contains entropy coding 108, encoding bitstream 120].

Regarding claim 16, non-transitory computer-readable medium storing instructions claim 16 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, He discloses of a computer-readable medium storing instructions executed by one or more processors of a video coder [Paragraph [0078]-[0079], [0083] & [0222], Fig. 1, Processor 1118 and non-removable memory 1130 storing computer program].

Regarding claim 18), non-transitory computer-readable medium storing instructions claim 18 corresponds to the same method as claimed in claim 4, and therefore are also rejected for the same reasons of obviousness as listed above.

Regarding claim 20, device claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore device claim 20 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, He discloses of means for coding, means for deriving, means for generating, and means for predicting [Paragraph [0078]-[0079], [0083] & [0222], Fig. 1, Processor 1118 and non-removable memory 1130 storing computer program].

Claims 5 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1) (hereinafter He) and Bross et al.; "Versatile Video Coding (Draft 4)," 13. JVET MEETING; 20190109 - 20190118; MARRAKECH; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), no. JVET-M1001 17 March 2019 (2019-03-17) (hereinafter Bross) in view of Yu et al. (US 2013/0128977 A1) (hereinafter Yu).

Regarding claim 5, He and Bross disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, He and Bross do not disclose the particulars of claim 5.
Yu teaches of further comprising, where the syntax element does not specify that the coded video bitstream includes the plurality of syntax elements [Paragraph [0103]-[0104], Flag explicit_collocated_picture set to 0]:
inferring, by the video coder, parameters of the TMVP candidate derivation process [Paragraph [0034]-[0046] & [0103]-[0104], Flag explicit_collocated_picture set to 0, and decoder uses implicit method and determines reference picture to use as the collocated  picture, defining the collocated_from_l0_flag and refPicList indices]; and
deriving, by the video coder and based on the inferred parameters, the TMVP candidate for the current block of the current picture of video data [Paragraph [0034]-[0046], [0050] & [0103]-[0104], Collocated picture manager selects reference picture that is the minimum absolute temporal distance, sets the variable colPic to the selected reference picture, and then codec uses motion vector for the collocated picture as temporal MVP].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by He to implicitly set the temporal MVP, to implicitly determination of a temporal motion vector (Yu, Paragraph [0034]). 

Regarding claim 19, non-transitory computer-readable medium storing instructions claim 19 correspond to the same methods as claimed in claim 5, and therefore are also rejected for the same reasons of obviousness as listed above.

Claims 8, 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1) (hereinafter He) and Bross et al.; "Versatile Video Coding (Draft 4)," 13. JVET MEETING; 20190109 - 20190118; MARRAKECH; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), no. JVET-M1001 17 March 2019 (2019-03-17) (hereinafter Bross) in view of Budagavi (US 2012/0287995 A1) (hereinafter Budagavi).

Regarding claim 8, device claim 8 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore device claim 8 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, He discloses one or more processors that are implemented in circuitry [Paragraph [0078]-[0079], Fig. 1, Processor 1118].
However, He and Bross do not explicitly disclose a memory configured to store at least a portion of a coded video bitstream.
[Paragraph [0044], Entropy encoder 334 providing compressed bit stream to video buffer 336 for storage].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by He to incorporate and implement the non-transitory computer-readable storage medium of Budagavi as above, to provide storage of a compressed bit stream for future transmission and playback to a receiver (Budagavi, Paragraph [0044]). 

Regarding claims (10-11), device claims (10-11) are drawn to the device using/performing the same method as claimed in claims (3-4). Therefore device claims (10-11) correspond to method claims (3-4), and are rejected for the similar reasons of obviousness as used above.

Regarding claim 15, He, Bross, and Budagavi disclose the device of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, He discloses wherein the one or more processors comprise an application specific integrated circuit (ASIC) [Paragraph [0079], Processor 1118 may be an ASIC].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1) (hereinafter He), Bross et al.; "Versatile Video Coding (Draft 4)," 13. JVET MEETING; 20190109 - 20190118; MARRAKECH; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), no. JVET-M1001 17 March 2019 (2019-03-17) (hereinafter Bross), and Budagavi (US 2012/0287995 A1) (hereinafter Budagavi) in view of Yu et al. (US 2013/0128977 A1) (hereinafter Yu).

Regarding claim 12, He, Bross, and Budagavi disclose the device of claim 8, and area analyzed as previously discussed with respect to the claim.
However, He, Bross, and Budagavi do not explicitly disclose the particulars of claim 12.
Yu teaches of where the syntax element does not specify that the coded video bitstream includes the plurality of syntax elements [Paragraph [0103]-[0104], Flag explicit_collocated_picture set to 0], the one or more processors are configured to:
infer parameters of the TMVP candidate derivation process [Paragraph [0034]-[0046] & [0103]-[0104], Flag explicit_collocated_picture set to 0, and decoder uses implicit method and determines reference picture to use as the collocated  picture, defining the collocated_from_l0_flag and refPicList indices]; and
derive, based on the inferred parameters, the TMVP candidate for the current block of the current picture of video data [Paragraph [0034]-[0046], [0050] & [0103]-[0104], Collocated picture manager selects reference picture that is the minimum absolute temporal distance, sets the variable colPic to the selected reference picture, and then codec uses motion vector for the collocated picture as temporal MVP].
(Yu, Paragraph [0034]). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2017/0289566 A1) (hereinafter He), Bross et al.; "Versatile Video Coding (Draft 4)," 13. JVET MEETING; 20190109 - 20190118; MARRAKECH; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG. 16), no. JVET-M1001 17 March 2019 (2019-03-17) (hereinafter Bross), and Budagavi (US 2012/0287995 A1) (hereinafter Budagavi) in view of Chen et al. (US 2014/0086325 A1) (hereinafter Chen).

Regarding claim 13, device claim 13 is drawn to the device using/performing the same method as claimed in claim 6. Therefore device claim 13 corresponds to method claim 6, and is rejected for the same reasons of obviousness as used above.
However, He, Bross, and Budagavi do not explicitly disclose the one or more processors are configured to decode the syntax element and the plurality of syntax elements.
Chen teaches the one or more processors are configured to decode the syntax element and the plurality of syntax elements [Paragraph [0081]-[0085], [0135]-[0136] & [0142] Fig. 1, Decoding of syntax elements in order for use to determine prediction information to produce].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by He to decode the syntax elements as taught in Chen, to reconstruct video blocks via decoding of syntax elements in order for use to determine prediction information to produce prediction blocks (Chen, Paragraph [0144]).

Regarding claim 14, device claim 14 is drawn to the device using/performing the same method as claimed in claim 7. Therefore device claim 14 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.
However, He, Bross, and Budagavi do not explicitly disclose the one or more processors are configured to encode the syntax element and the plurality of syntax elements.
Chen teaches the one or more processors are configured to encode the syntax element and the plurality of syntax elements [Paragraph [0069], Fig. 2, Encoder signals information by associating certain syntax elements with various encoded portions of video data, wherein syntax elements may be encoded].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by He to encode the syntax elements as taught in Chen, to signal syntax information to a video decoder for proper decoding of video data (Chen, Paragraph [0069]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.